Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-7, 9-13, 15-22, 24-25 and 27 are pending.  Claims 18-22, 24-25 and 27 are the subject of this FINAL Office Action.  Claims 1-7, 9-13 and 15-17 are withdrawn.  

Election/Restrictions
Applicant’s previously elected the species of ATGGTGTT (S gene N501Y mutation) without traverse in the reply filed on 11/24/2021.  Applicants now amend claim 18 to recite a single probe directed to both orf1ab and S gene N501Y mutation, but specify probe sequences directed to ORF1ab.  It is not clear if the claims still encompass the elected species, as explained below.

Priority
The instant claims directed to detecting N501Y (ATGGTGTT) and D614G (SEQ ID NOS: 7-8) (both found in the South African variant and the UK variant of SARS-CoV-2) receives a priority date of 07/13/2021 because the application filed on this date (US App. No. 17/374,333) is the first priority document to contain written description support for the sequences for N501Y (ATGGTGTT) and D614G (SEQ ID NOS: 7-8).

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-22, 24-25 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claim 18 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, cannot determine which single probe would allow “permits the detection of the ORF1ab of SARS-CoV-2 and the detection of the presence of an N501Y polymorphism in the S gene of SARS-CoV-2.”  Claim 1 states 
. . . said detectably labeled oligonucleotide that is capable of specifically
hybridizing to said SARS-CoV-2 polynucleotide comprises a nucleotide sequence selected from the group consisting of SEQ ID NOs:127-140 and SEQ ID NOs:142-146 . . . ; wherein said method detects the presence of SARS-CoV-2 in said clinical sample by detecting hybridization between a SARS-CoV-2 polynucleotide in said clinical sample and said detectably labeled oligonucleotide, wherein specific hybridization of said detectably labeled oligonucleotide to said SARS-CoV-2 polynucleotide permits the detection of the ORF1ab of SARS-CoV-2 and the detection of the presence of an N501Y polymorphism in the S gene of SARS-CoV-2.

The claim requires a single detectably labeled oligonucleotide.  This single detectably labeled oligonucleotide must detect both ORF1ab and N501Y of S gene.  Yet, the claim states to use one probe selected from the group consisting of SEQ ID NOs:127-140 and SEQ ID NOs:142-146.  SEQ ID NOs:127-140 and 142-146 detect ORF1ab (Specification, Table 7).  None of these probes detect N501Y of S gene.  Thus, it is unclear how the claimed ORF1ab probes detect a separate N501Y S gene sequence.

Prior Art
	The following prior art teaches detecting ORF1ab, and N501Y and/or D614G, both of which are known to be in the South African variant and the UK variant of SARS-CoV-2: CN113025760A; La Rosa et al, Rapid screening for SARS-CoV-2 variants of concern in clinical and environmental samples using nested RT-PCR assays targeting key mutations of the spike protein, Water Res. 2021 Jun 1;197:117104. doi: 10.1016/j.watres.2021.117104. Epub 2021 Apr 2; Perchetti et al, Specific allelic discrimination of N501Y and other SARS-CoV-2 mutations by ddPCR detects B.1.1.7 lineage in Washington State, J Med Virol. 2021 Oct;93(10):5931-5941. doi: 10.1002/jmv.27155. Epub 2021 Jul 3; Torrientes et al, A novel single nucleotide polymorphism assay for the detection of N501Y SARS-CoV-2 variants, J Virol Methods. 2021 Aug;294:114143. doi: 10.1016/j.jviromet.2021.114143. Epub 2021 Mar 24; Vega-Magaña et al, RT-qPCR Assays for Rapid Detection of the N501Y, 69-70del, K417N, and E484K SARS-CoV-2 Mutations: A Screening Strategy to Identify Variants With Clinical Impact, Front Cell Infect Microbiol. 2021 May 20;11:672562. doi: 10.3389/fcimb.2021.672562. eCollection 2021; CN 113278733A.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637